DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 13-14 are currently pending
Claims 9-12 and 15-16 were previously withdrawn from consideration
Claims 1, 3-4 and 7 are currently amended
Claims 1-8 and 13-14 are currently rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 now states “a Total Organic Carbon component (TOC) removing apparatus” and instead should state “a Total Organic Carbon (TOC) removing apparatus” to maintain consistency with the original specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi Yukio et al. (JP 2016107249 A) (hereinafter “Yukio”) (see attached English description).

Regarding Claim 1:
Yukio teaches a water treatment management apparatus for use in operation management of a water treatment system (see FIG. 1, an ultrapure water production system 10 further including a recovered water treatment system 11, a main ultra-pure water production system 13, a sub-ultra-pure water production system 14, and a point of use 12) (see paragraphs 1, 11, 13 and 25), comprising:
a pure water production unit for evaluation (see FIG. 1, a main ultra-pure water production system 13) to which water to be supplied to the water treatment system (see FIG. 1, a sub-ultra-pure water production system 14) is supplied as target water, the pure water production unit for evaluation including a Total Organic Carbon (TOC) removing apparatus for performing a unit operation of removing total organic carbon components (see FIG. 1, a main ultra-pure water production system 13.  Additionally, the main ultrapure water production system 13 further includes a primary pure water system 131, a primary pure water tank 132 and a secondary pure water system 133, wherein the primary pure water system 131 combines activated carbon treatment, reverse osmosis membrane treatment, ion exchange treatment, and ultraviolet oxidation treatment) (see paragraphs 25, 31-33 and 37); and
measuring means for measuring total organic carbon concentration at a plurality of measurement points in the pure water production unit for evaluation (first detection means and second detection means) (see FIG. 1, a TOC total 5), the plurality of measurement points including an inlet and an outlet of the pure water production unit for evaluation (see paragraphs 12, 13, 15, 21, 29, 37 and 39-41),
wherein the pure water production unit for evaluation is non-equivalent to the water treatment system (see FIG. 1, the main ultra-pure water production system 13 is different than the sub-ultra-pure water production system 14) (see paragraph 37 – “The sub ultrapure water production system 14 is configured to have a smaller processing flow rate than the main ultrapure water production system 13.  The sub ultrapure water production system 14 produces ultrapure water independently of the main ultrapure water production system 13.”).

Regarding Claim 2:
Yukio teaches the water treatment management apparatus according to claim 1, further comprising analysis means that analyzes total organic carbon concentration values measured at the plurality of measurement points to evaluate the target water (Examiner’s note:  independent claim 1 is an apparatus claim and includes structural components such as a TOC removing apparatus, measuring means and analysis means which are all taught and disclosed by Yukio) (see FIG. 1, first and/or second detection means are connected to a control device 7) (see paragraphs 12-13 and 29-30).



Regarding Claim 3:
Yukio teaches the water treatment management apparatus according to claim 2, wherein the analysis means calculates a total organic carbon removal ratio between the plurality of measurement points based on the total organic carbon concentration values measured at the plurality of measurement points, and evaluates the target water based on the total organic carbon removal ratio (Examiner’s note:  independent claim 1 is an apparatus claim and includes structural components such as a TOC removing apparatus, measuring means and analysis means which are all taught and disclosed by Yukio) (see FIG. 1, first and/or second detection means are connected to a control device 7) (see paragraphs 12-13 and 29-30).

Regarding Claim 4:
Yukio teaches the water treatment management apparatus according to claim 2, wherein the analysis means calculates a total organic carbon removal ratio between the plurality of measurement points based on the total organic carbon concentration values measured at the plurality of measurement points, and evaluates the target water based on a temporal change of at least one of the total organic carbon concentration values and the total organic carbon removal ratio (Examiner’s note:  independent claim 1 is an apparatus claim and includes structural components such as a TOC removing apparatus, measuring means and analysis means which are all taught and disclosed by Yukio) (see FIG. 1, first and/or second detection means are connected to a control device 7) (see paragraphs 12-13 and 29-30).

Regarding Claim 5:
Yukio teaches the water treatment management apparatus according to claim 2, further comprising supply control means that controls supply of the target water to the water treatment system based on an evaluation result by the analysis means (see FIG. 1, valves V1, V2) (see FIG. 2, valves V1, V2 and V10) (see paragraphs 12, 26-27, 30 and 41).

Regarding Claim 6:
Yukio teaches the water treatment management apparatus according to claim 1, wherein the pure water production unit for evaluation includes, as the TOC removing apparatus, at least one of a reverse osmosis membrane device and an ultraviolet oxidation device (see FIG. 1, a main ultra-pure water production system 13 and/or a sub-ultra-pure water production system 14.  Additionally, the main ultrapure water production system 13 further includes a primary pure water system 131, a primary pure water tank 132 and a secondary pure water system 133, wherein the primary pure water system 131 combines activated carbon treatment, reverse osmosis membrane treatment, ion exchange treatment, and ultraviolet oxidation treatment) (see paragraphs 25, 31-33 and 37).

Regarding Claim 7:
Yukio teaches the water treatment management apparatus according to claim 1, wherein the pure water production unit for evaluation includes a plurality of the TOC removing apparatus, and the plurality of the TOC removing apparatus are installed in series, and the plurality of the TOC removing apparatus include at least one of a reverse osmosis membrane device and an ultraviolet oxidation device (see FIG. 1, a main ultra-pure water production system 13 and/or a sub-ultra-pure water production system 14.  Additionally, the main ultrapure water production system 13 further includes a primary pure water system 131, a primary pure water tank 132 and a secondary pure water system 133, wherein the primary pure water system 131 combines activated carbon treatment, reverse osmosis membrane treatment, ion exchange treatment, and ultraviolet oxidation treatment) (see paragraphs 25, 31-33 and 37).

Regarding Claim 8:
Yukio teaches the water treatment management apparatus according to claim 1, wherein the water treatment system is an ultrapure water production system or a pure water production system (see FIG. 1, an ultrapure water production system 10 further including a recovered water treatment system 11, a main ultra-pure water production system 13, a sub-ultra-pure water production system 14, and a point of use 12) (see paragraphs 1-2, 5, 11, 13 and 25).

Regarding Claim 13:
Yukio teaches the water treatment management apparatus according to claim 3, further comprising supply control means that controls supply of the target water to the water treatment system based on an evaluation result by the analysis means (see FIG. 1, valves V1, V2) (see FIG. 2, valves V1, V2 and V10) (see FIG. 1, first and/or second detection means are connected to a control device 7) (see paragraphs 12-13, 26-27, 29-30 and 41).

Regarding Claim 14:
Yukio teaches the water treatment management apparatus according to claim 4, further comprising supply control means that controls supply of the target water to the water treatment system based on an evaluation result by the analysis means (see FIG. 1, valves V1, V2) (see FIG. 2, valves V1, V2 and V10) (see FIG. 1, first and/or second detection means are connected to a control device 7) (see paragraphs 12-13, 26-27, 29-30 and 41).


Other Reference Considered
XIAOQIANG TANG (CN 201362623 Y) teaches a system and method for monitoring raw water, RO water and ultrapure water at the same time.


Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous specification objections have been considered and are now withdrawn as a result of the current specification amendments.
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objection is now made (see above).
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
Regarding the amended, independent claim 1 limitation “wherein the pure water production unit for evaluation is non-equivalent to the water treatment system”, Yukio teaches a main ultra-pure water production system 13 which is different than a sub-ultra-pure water production system 14 (see paragraph 37 – “The sub ultrapure water production system 14 is configured to have a smaller processing flow rate than the main ultrapure water production system 13.  The sub ultrapure water production system 14 produces ultrapure water independently of the main ultrapure water production system 13.”).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773